Citation Nr: 0327254	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1967 to October 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
March 2002 and issued to the veteran in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an evaluation in excess of 10 
percent for PTSD.  The veteran timely disagreed with that 
denial and, and following the June 2002 issuance of a 
statement of the case by the RO, the veteran submitted a 
timely substantive appeal later that same month.

In his June 2002 substantive appeal, the veteran requested a 
hearing before the Board.  The requested Board hearing was 
conducted by videoconference, with the undersigned Veterans 
Law Judge sitting in Washington, D.C. and the veteran 
testifying from Cleveland, Ohio.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The evidence does not show that the veteran's PTSD has 
been manifested by gross impairment of thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time and place; or, memory 
loss for names of close relatives, own occupation, or own 
name.  His PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.




CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his service-connected PTSD.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This final rule includes amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Then VA has a duty to assist the 
veteran in obtaining the evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The veteran was first notified of the enactment of the VCAA 
by a November 2001 letter from the RO which advised the 
veteran of the provisions of the VCAA, afforded the veteran 
an opportunity to submit or identify relevant evidence, 
advised the veteran of the evidence required to substantiate 
his claim, and advised the veteran of his responsibilities in 
connection with development of the evidence.  The letter 
indicated that the veteran should submit the evidence as soon 
as possible, and specifically notified the veteran that 
evidence submitted within one year could be considered.  

More than two years has elapsed since the veteran was 
notified of the provisions of the VCAA and since the RO 
provided the veteran with the November 2001 notice as to the 
time limit for submitting evidence.  The Board finds that the 
duty to notify the veteran has been completely and fully met.  

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  The veteran has 
been provided with two VA examinations.  

At his September 2002 videoconference hearing, the veteran 
was asked what evaluation he felt was appropriate for his 
service-connected PTSD.  The veteran specifically stated that 
he did not feel he was entitled to total compensation and 
testified that he was not completely handicapped.  
(transcript at 12, 13).  As the decision below grants a 70 
percent evaluation, the maximum schedular evaluation which 
may be granted without awarding a total schedular evaluation, 
this decision represents a complete grant of the benefits 
requested by the veteran.  Because the benefit sought by the 
veteran has been granted, it would be adverse to the veteran 
to remand this claim for any further action under the VCAA.  
In light of the complete grant of the benefit sought, no 
further discussion of VA's compliance with the VCAA is 
necessary.  

Analysis 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran filed a claim for an increased evaluation for 
PTSD in October 2001, contending that his PTSD symptomatology 
was moderately to severely disabling, although not totally 
disabling.  In his October 2001 claim, the veteran reported 
that he had difficulty coping with daily problems and that 
taking medication daily helped but that he still had a great 
deal of pain and suffering.

The veteran's service-connected PTSD is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130.  Under that formula, a 10 percent rating is warranted 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  Id. 

Historically, the veteran sought service connection for 
"mental and emotional problems" soon after his service 
discharge.  The veteran's initial claim for service 
connection for a psychiatric disorder was denied, but, by a 
rating decision dated in January 1984, service connection for 
PTSD was granted, and a 10 percent evaluation was assigned, 
effective in August 1983.  That evaluation was decreased to 
noncompensable in 1987.  A 10 percent evaluation was again 
assigned effective from March 1992.  That 10 percent 
evaluation was in effect in October 2001, when the veteran 
submitted the claim for an increased evaluation which 
underlies this appeal.  

On VA examination conducted in January 2002, the veteran 
reported that, following initiation of treatment with Prozac 
beginning in 1986, he had a reduction of about 50 percent in 
his symptoms of depression and hopelessness.  The veteran 
maintained good eye contact.  His affect was full and 
reactive.  His clothing was clean and appropriate.  He 
reported his mood as a bit low and anxious but otherwise 
okay.  His speech was of normal rate, rhythm, and modulation.  
His thought processes were logical, organized, and goal-
directed.  The examiner assigned a diagnosis of depression 
and estimated the veteran's Global Assessment of Function 
(GAF) score as 50, with functioning as high as 65 at times.

In his September 2002 videoconference hearing before the 
Board, the veteran testified that he suffered from stress, 
anxiety, difficulty communicating with people, mood swings, 
and withdrawal from others.  The veteran testified that he 
was divorced and had no children.  He was self-employed 
because it was easier for him to be self-employed than to 
deal with groups or individuals.  He noted that this was a 
cumbersome and awkward way of life.  He had a welding machine 
repair shop where he repaired farm equipment.  His repair 
shop was in a barn, and he had a three-room apartment for 
living quarters in the barn.  He stated that he was not a 
loner, but didn't like being around people and preferred a 
simple life style.  He testified that medication took the 
sharpness off his symptoms of depression and anxiety and gave 
him a chance to self-control his symptoms.  Without 
medication, his symptoms were much more unpredictable.  He 
was seeing a psychologist monthly and a psychiatrist every 
three months.  He reported that he tried to work for five 
days a week most of the year with additional work during 
harvest and during spring planting, as he had a small farm.  
The veteran stated that he could go to restaurants and be out 
in public but he preferred to watch videotapes on his 
television set rather than go to see a movie outside his 
home.  He stated that he went to meetings of The American 
Legion and Disabled American Veterans (DAV) and was a member 
of those organizations.  The veteran testified that after his 
divorce, 31 years ago, he had been unable to form any long-
term relationships with women.  He reported that he talked 
with family members by phone, saw family members for get-
togethers at Thanksgiving and Easter, and visited his mother.  

The veteran stated that he felt that the VA examination 
conducted in January 2002 was inadequate and noted that his 
claims file and history had not been reviewed by the 
examiner.  The veteran stated that he was not completely 
handicapped by his PTSD but was sometimes unable to function 
totally every day.  He testified that he sometimes had to 
work up on heights or with flammable equipment and that if he 
was not feeling mentally sharp, he felt unsafe doing those 
tasks and would put them off.  He stated that he did not feel 
that he was entitled to total compensation but did feel that 
his current level of compensation was unfair.  

VA outpatient clinical records dated in February 2002 reflect 
that the veteran reported that he was able to listen to the 
news without noticeable problems.  He was socializing more 
frequently and going out to breakfast with friends about four 
times a week.  He was less preoccupied with health problems.  

March 2002 outpatient treatment notes reflect that the 
veteran's mood was mildly irritable.  His affect was neutral.  
The veteran expressed irritability about his ongoing problems 
with abdominal pain, which had returned.  A treatment note 
later in March 2002 reflects that the veteran sought non-
service-connected pension, but did not qualify for that 
benefit because of his assets.  The veteran sought referral 
to vocational rehabilitation.  He reported ongoing conflicts, 
Vietnam flashbacks, and numbness.  

In April 2002, the veteran's mood and affect were neutral but 
he admitted reaction to stress.  His thinking was goal-
directed but judgmental and rigid.  He reported that he was 
not sleeping well, only 4 or 5 hours a night, due to pain and 
worry.  He reported that he had assumed the presidency of the 
county fish and game association.  The provider determined 
that the veteran was incapable of saying no.  He reported 
that this responsibility had resulted in increased stress 
that was uncomfortable.  He had agreed to do this because he 
believed that his problems with stress had improved, but 
discovered that this was apparently not the case.  The 
veteran reported that his business was no longer supporting 
him because of his health problems.  He attempted to hire 
someone to help him with his business, but it did not work 
out.

In May 2002, the veteran was unable to wait in the waiting 
room because he was distressed by the TV program that the 
other people waiting were watching.  He stated he left in 
order to avoid the ill feelings he felt coming on and because 
he wanted to avoid confrontation.  He was unable to do his 
welding work because of his back and groin pain but he was 
keeping busy with his presidency of the hunting club and his 
associations with DAV and church and civic functions.  In 
late May 2002, the veteran reported that the increased dosage 
of Diazepam had improved his sleep.  In June 2002, the 
veteran reported less fatigue and feeling mentally stronger.  
He was working more and was also active in the DAV and 
American Legion. 

In October 2002, the veteran reported he had been dating.  He 
discussed concerns about management of strong emotions, with 
the provider noting that the veteran had been avoiding such 
emotions for many years.  In January 2003, the veteran 
reported that the relationship had broken off because the 
girlfriend was making demands that were unrealistic.  The 
veteran also related sexual dysfunction, which the provider 
suspected was secondary to medication he was taking.  

On VA examination conducted in March 2003, the veteran 
reported an increase in nightmares and flashbacks since 
September 11, 2001, with those symptoms increasing to weekly.  
He reported sleep disturbances more than 3 times per week.  
The veteran reported anger, depressed mood, irritability, 
suspicion and distrust of people.  The veteran was taking 
Prozac, 20 milligrams, 3 times a day.  He reported having no 
close interpersonal relationships in the past twelve years.  
His affect was sad.  His speech was spontaneous.  Depressed 
mood and some irritability were manifested.  The examiner 
concluded that the veteran had severe impairment of thought 
processes and communication on an everyday basis.  He was 
still re-living Vietnam combat and had recurrent intrusive 
thoughts, including hearing voices at night.  The impairment 
of thought processes interfered with his employment and 
social functioning.  His speech was normal in rate and flow.  
He had episodes of panic attacks at times.  The examiner 
assigned a GAF score of 40.

The veteran's PTSD has been productive of disability that 
more nearly approximates occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as obsessional rituals related to hypervigilance, 
which interfere with routine activities.  The veteran has 
protected himself from interaction with others by living in a 
rural setting, by living in the same building as his 
workshop, and by setting his work up as independent self-
employment.  He has manifested near-continuous depression for 
many years.  Although he functions in the community, and is 
active in veteran's organizations, even holding office, his 
lifestyle protects him from more than superficial or 
occasional interaction with others.  He has difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting), and inability to establish and maintain 
effective relationships.  The evidence shows that the veteran 
experiences anxiety and occasional, but not near-continuous, 
panic attacks. 

In reaching this decision, the Board has considered the 
January 2002 VA examiner's characterization of the veteran's 
disability as depression, indicating that the symptoms of 
PTSD were not elicited.  The Board notes that the examiner 
specifically stated in the report that the claims file was 
not available. The examiner was apparently unaware that the 
veteran was treated for psychiatric complaints in service.  
The examiner did not comment on the veteran's social 
isolation, his self-employment, or his lifestyle.  

The Board has also considered the VA outpatient treatment 
notes, which include a comment that the assignment of a 10 
percent disability evaluation was appropriate in view of the 
veteran's manifested symptoms.  

The Board has also considered the veteran's testimony and his 
contentions that most of his problems with his service-
connected PTSD did not "come out" with his treating 
providers or on VA examination.  The Board finds that the 
March 2003 VA examination report, which resulted in a 
diagnosis of PTSD and a determination that the veteran met 
the DSM-IV criteria for stressor experiences, as the most 
persuasive evidence of record.  The examiner who conducted 
that examination assigned a GAF score of 40, reflecting 
severe impairment due to PTSD.  

The Board notes that, as defined in the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual (DSM-IV), the Global Assessment of Functioning Scale 
(GAF) considers psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  A GAF score of 51 to 60 indicates moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 indicates 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.  A GAF 
of 21-30 indicates that behavior is considerably influenced 
by delusions or hallucinations, or serious impairment in 
communication or judgment, or inability to function in almost 
all areas.

In this case, the veteran's most recent GAF score, a score of 
40, is consistent with a 70 percent evaluation for PTSD.  
However, as the veteran himself noted, he has continued to 
work, although in the "awkward" and "cumbersome" system he 
has set up, except when unable to work due to chronic pain 
resulting from abdominal and back disorders.  

The veteran has continued to be active in the community, 
although he has no close personal friends, and has made some 
progress with establishing interpersonal relationships, 
having dated, although in and on-and-off relationship, for 
the first time in 12 years.  The veteran does not consider 
himself totally disabled by his PTSD, and the objective 
evidence of the veteran's continued functioning in the 
community reflects that he does not meet the criteria for a 
total schedular evaluation for PTSD.  In particular, his 
behavior in the community is not bizarre, and his obsessional 
rituals, flashbacks, sleep disturbances, and other symptoms 
of PTSD are not so severe as to result in grossly 
inappropriate behavior or intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) or disorientation to time or place.  

There is no evidence that the veteran is in persistent danger 
of hurting himself or others; rather, the evidence reflects 
that the veteran reduces his exposure to hazardous situations 
or exposure of others to hazardous situations by declining or 
putting off hazardous work activities if he feels that he is 
not "mentally sharp," and there is no evidence that the 
veteran has required medical treatment for occupation-related 
injury.  

The preponderance of the evidence is against an evaluation in 
excess of 70 percent, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant a total schedular evaluation.


ORDER

A 70 percent evaluation for service-connected PTSD is 
granted, subject to the criteria governing the payment of 
monetary awards.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



